2021 IL App (4th) 170682
                                                                                     FILED
                                                                                   March 26, 2021
                                         NO. 4-17-0682
                                                                                    Carla Bender
                                                                                4th District Appellate
                                 IN THE APPELLATE COURT
                                                                                      Court, IL
                                          OF ILLINOIS

                                      FOURTH DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                      )      Appeal from
           Plaintiff-Appellee,                             )      Circuit Court of
           v.                                              )      Sangamon County
 JERMAL O’NEAL,                                            )      No. 14CF1059
           Defendant-Appellant.                            )
                                                           )      Honorable
                                                           )      Peter C. Cavanagh,
                                                           )      Judge Presiding.


                JUSTICE HOLDER WHITE delivered the judgment of the court, with opinion.
                Presiding Justice Knecht and Justice Steigmann concurred in the judgment and
                opinion.

                                           OPINION

¶1              In July 2017, a jury found defendant, Jermal O’Neal, guilty of (1) being an armed

habitual criminal, a Class X felony (720 ILCS 5/24-1.7 (West 2014)), and (2) unlawful possession

of a weapon by a felon, a Class 2 felony (id. § 24-1.1(a), (e)). Subsequently, the State filed a

verified petition for adjudication as a habitual criminal under section 5-4.5-95(a) of the Unified

Code of Corrections (Unified Code) (730 ILCS 5/5-4.5-95(a) (West 2014)), where defendant had

two prior Class X felony convictions for armed robbery in Cook County case No. 93-CR-0812401

and intent to deliver a controlled substance in Champaign County case No. 98-CF-506. The trial

court granted the petition and eventually sentenced defendant to a term of natural life

imprisonment.
¶2             Defendant appeals, arguing (1) the trial court erred when it refused to instruct the

jury on self-defense where the court mistakenly believed the affirmative defense was unavailable

against defendant’s charges and, because the error was not harmless beyond a reasonable doubt,

the error violated defendant’s due process rights; (2) alternatively, he received ineffective

assistance of counsel where trial counsel failed to subject the State’s case to meaningful adversarial

testing by conceding guilt while failing to raise an available necessity defense and, further in the

alternative, trial counsel’s deficient performance prejudiced defendant by allowing him to admit

guilt and leaving the jury no choice but to convict; (3) he is entitled to a new sentencing hearing

where using his two prior Class X felony convictions to establish an element of the offense of

being an armed habitual criminal and to qualify him for a life sentence under the habitual criminal

statute constituted improper double enhancement; (4) his life sentence violates the eighth

amendment of the United States Constitution and the proportionate penalties clause of the Illinois

Constitution because his sentence rested on a crime he committed as a juvenile and two nonviolent

offenses; and (5) he is entitled to a new sentencing hearing where the trial court erroneously used

his armed robbery conviction to impose a natural life sentence under section 5-4.5-95 of the

Unified Code (id. § 5-4.5-95) because the conduct underlying that conviction was not classified as

a Class X felony at the time of sentencing. We affirm.

¶3                                      I. BACKGROUND

¶4             In September 2014, the State charged defendant with (1) being an armed habitual

criminal, a Class X felony (720 ILCS 5/24-1.7 (West 2014)), and (2) unlawful possession of a

weapon by a felon, a Class 2 felony (id. § 24-1.1(a), (e)). The charges stemmed from an incident

on September 27, 2014.

¶5                                    A. Pretrial Proceedings



                                                -2-
¶6              On July 7, 2017, defense counsel filed a motion in limine and notice that defendant

intended to offer an affirmative defense, self-defense. The trial court deferred ruling on the

availability of self-defense until hearing the evidence at trial.

¶7              On July 11, 2017, the parties stipulated to defendant’s prior Class X felony

convictions for armed robbery in Cook County case No. 93-CR-0812401 and intent to deliver a

controlled substance in Champaign County case No. 98-CF-506.

¶8                                    B. Defendant’s Jury Trial

¶9              Below, we summarize the relevant testimony elicited during defendant’s July 2017

jury trial.

¶ 10                                   1. Christopher E. White

¶ 11            Christopher E. White testified that on the evening of September 27, 2014, he hosted

a small neighborhood barbecue in the backyard of his apartment complex in the 600 block of West

Capitol Avenue in Springfield, Illinois. White testified defendant arrived at the barbecue towards

the end of the evening.

¶ 12            After defendant arrived at the barbecue, a dispute arose between Tracy Davis and

defendant. White explained that, although he was near defendant and Davis during the dispute, he

could not hear the exchange between the two men. At some point during the dispute, Davis threw

a beer at defendant. Immediately after Davis threw the beer, defendant pulled out a gun and shot

Davis. After defendant shot Davis, Davis fell to the ground, and defendant took off.

¶ 13            White recalled he did not see defendant with a weapon prior to the shooting. White

testified there was alcohol at the barbecue, but he could not remember how much alcohol he

consumed that evening.

¶ 14                                      2. Carnell Brown



                                                 -3-
   ¶ 15           Carnell Brown testified that, in September 2014, defendant dated Nora Ross and

   the two lived together with Ross’s two daughters on New Street in Springfield, Illinois. On

   September 27, 2014, Brown was at Ross’s residence with her daughter, Laquita, when defendant

   arrived home from work. Brown overheard defendant and Ross argue for about 10 to 15 minutes.

   According to Brown, defendant threatened to shoot Ross in the face.

   ¶ 16           After the argument, Brown observed Ross leave the residence and go across the

   street to the barbecue. Defendant went upstairs and, about 10 minutes later, left the residence and

   went across the street to the barbecue. Brown testified that, when defendant left the residence, he

   observed an object about eight to nine inches long in defendant’s hip area.

¶ 17              Brown witnessed the shooting—from the porch of Ross’s residence—which

   occurred about 5 to 10 minutes after defendant left the residence. Brown observed an argument

   between defendant and another man. Defendant shot the man after the man either spilled or

   threw beer on defendant. Brown estimated defendant and the man were about an arm’s length

   apart during the shooting. Brown witnessed the shooting around 8 p.m., and he observed the

   shooting from a “pretty good distance.” Brown could not hear the argument between the two

   men, but he watched the shooting unfold and never saw Davis go into his residence before the

   shooting.

   ¶ 18                                      3. Debra Uhlry

   ¶ 19           Debra Uhlry testified that on September 27, 2014, she attended a barbecue with a

   friend, Lee Goins, in the 600 block of West Capitol Avenue in Springfield. Besides her friend,

   Uhlry interacted with those at the barbecue for the first time. Uhlry described Davis as “jovial, laid

   back, seemed in a great mood[,]” while she described defendant as “[v]ery quiet.”




                                                   -4-
¶ 20           Before the shooting, Uhlry observed defendant and Davis argue by the patio. Uhlry

then saw Davis throw a full beer at defendant, and in response, defendant pulled out a gun and shot

Davis. Specifically, Uhlry stated, “After the beer was thrown at [defendant], he pulled out a

weapon. I believe it was the kind you cock the trigger back. It didn’t fire the first time. He had to

do it twice before he fired in [Davis’s] face, maybe three to four feet away from him.” Uhlry

testified the beer can hit defendant in the torso area and he did not fall down when it hit him. Uhlry

witnessed defendant run into an alley after the shooting.

¶ 21           Uhlry consumed maybe two beers during the three hours preceding the shooting.

Uhlry never observed Davis go into his residence before the shooting.

¶ 22                                 4. Angela Renee Robinette

¶ 23           Angela Renee Robinette, Davis’s fiancée, testified that on September 27, 2014, a

neighborhood barbecue—behind their apartment complex—started around 4 p.m. Robinette

stayed in her residence but stated Davis was in and out of the apartment during the barbecue. At

one point during the barbecue, Davis came back to their residence to change his shoes.

¶ 24           Around 8 p.m., Robinette “heard a lot of people yelling and screaming, but before

that, [she] heard a couple of pops.” Robinette went to the door to see what was going on and

noticed Davis lying on the concrete.

¶ 25                                       5. Tracy Davis

¶ 26           Davis, the shooting victim, testified that on September 27, 2014, he did not leave

his apartment until shortly before the shooting. Davis testified he was sitting in his apartment when

he heard someone walk past his window and make a loud derogatory remark, so he went outside

to see who made the remark. Davis indicated defendant made the derogatory remark, but Davis

could not remember the exact remark. Once outside, defendant shot him.



                                                -5-
¶ 27           Davis denied throwing anything at, striking, or advancing toward defendant. Davis

testified White was outside when the shooting occurred.

¶ 28                                   6. Police Interrogation

¶ 29           During Detective Mark Pointer’s testimony, the State introduced a video recording

of Detective Pointer interrogating defendant. Detective Pointer began interrogating defendant

shortly before 2 a.m. on September 28, 2014. Initially, defendant told Detective Pointer, “[I]f I

ain’t got a lawyer present we can kill this *** because we not getting nowhere with this.” Detective

Pointer then asked defendant to confirm his decision to end the interrogation, but defendant stated

that they could continue to speak.

¶ 30           Defendant told Detective Pointer that Davis pushed him, causing defendant to fall.

Davis then threw whatever was in his hand, hitting defendant in the face. Next, Davis came at him

causing defendant to fear for his life, so he shot Davis. Defendant stated, “I felt my life was in

jeopardy.”

¶ 31           Defendant initially denied possessing a firearm before going over to the barbecue.

However, defendant eventually admitted he “did have that gun and walked over there.” Defendant

told Detective Pointer he did not recall pulling the trigger.

¶ 32                                        7. Defendant

¶ 33           Defendant testified that on the evening of September 27, 2014, he arrived at his

apartment after work to find his girlfriend, Ross; her two daughters; and Brown, a friend of Ross’s

oldest daughter, sitting outside their apartment. Defendant briefly spoke with Ross to confirm their

plans to attend a car show in downtown Springfield that evening. Before defendant could enter the

apartment to change clothes, he received a text message from a friend, Goins. Goins asked

defendant for $10, and defendant testified he agreed to loan Goins the money.



                                                 -6-
¶ 34           After receiving the text message from Goins, defendant followed Ross across the

street to the barbecue. Defendant testified he knew Goins was at the barbecue because Goins told

him about it. Once defendant arrived at the barbecue, he said White asked him for money.

Defendant declined. Defendant testified he observed alcohol everywhere at the barbecue but he

did not consume any alcohol that evening.

¶ 35           Defendant then left the barbecue to go across the street to find Goins. Defendant

found Goins in an alley, where he gave him the $10; then the two men walked back to the barbecue.

Once they arrived back at the barbecue, Goins set a brown paper bag on a card table near the grill.

Defendant testified he was unaware what was in the bag.

¶ 36           Shortly after defendant returned to the barbecue, Davis asked him for $20.

Defendant declined. Defendant testified Davis became upset when defendant declined to loan him

the money and said, “ ‘Oh, you will loan [Goins] and [White] some money, but you won’t loan

me some money. *** That’s some bogus ass shit. You bogus he [sic] Mother Fucker. You will

loan them money, but you won’t loan me none.’ ” Defendant indicated he did not argue with Davis

because he knew Davis was “just upset” and “drunk.” However, Davis yelled, “ ‘Let me put my

shoes on just in case I have to beat your Mother Fuckin’ brains outs [sic].’ ” Defendant testified

Davis then went into his residence.

¶ 37           About a minute and a half later, defendant felt a sharp pain on his back where an

object hit him. Then, defendant witnessed Davis throw an open can of beer at him, which hit him

in the face. Defendant testified Davis knocked him into a card table causing the table to collapse

and defendant to fall.

¶ 38           Once defendant fell to the ground, Davis grabbed a dumbbell and rushed toward

him. Defendant believed Davis would use the weight to hurt him, so he searched for something



                                               -7-
on the ground with which to defend himself. Defendant described picking up a handgun,

scrambling to his feet, and discharging the firearm into the air where Davis “walked into the

bullet as they were fired.”

¶ 39           Defendant fled the scene because he had never been through anything like that,

and he was “discombobulated and afraid,” while also fearing retaliation by Davis’s friends who

were at the party. Defendant testified he fled with the firearm for the same reason. Defendant

walked to a friend’s apartment to decide what to do next. Defendant discarded the gun near a

drain. Two hours later, police arrested defendant.

¶ 40           Defendant testified that, during his interrogation with Detective Pointer, he only

gave the detective a rough draft of what happened. Defendant did not recall telling the detective

he possessed a firearm prior to the incident with Davis. Defendant testified that, during the

interrogation, Detective Pointer “twisted [his] arm. *** Almost to the point of trying to force me

to say things that wasn’t true.”

¶ 41                                    8. Jury Instructions

¶ 42           During the instruction conference, defense counsel offered jury instructions

consistent with self-defense to allow the jury to find defendant’s use of force justified. The State

objected to the instructions, arguing self-defense was inapplicable because “neither of the offenses

charged are premised upon the use of force.” Rather, “Armed Habitual Criminal and Unlawful

Possession of a Weapon by a Felon [are] premised entirely upon mere possession, in addition to

the requisite felonies which have been stipulated to.” The State cited People v. McLennon, 2011

IL App (2d) 091299, 957 N.E.2d 1241, to the trial court as authority for its argument. Defense

counsel argued the reason for defendant’s brief possession of the firearm was a question of fact for




                                               -8-
the jury. In denying the self-defense instructions, the court found, “[s]elf-defense may not be

asserted as an affirmative defense in light of the charging elements of this case.”

¶ 43                                       9. Jury Verdict

¶ 44           Following deliberations, the jury returned guilty verdicts on being an armed

habitual criminal and unlawful possession of a weapon by a felon.

¶ 45                  C. Defendant’s Sentencing and Motion for a New Trial

¶ 46           On September 5, 2017, the State filed a verified petition for adjudication as a

habitual criminal under section 5-4.5-95(a) of the Unified Code (730 ILCS 5/5-4.5-95(a) (West

2014)), where defendant had two prior Class X felony convictions, armed robbery in Cook County

case No. 93-CR-0812401 and intent to deliver a controlled substance in Champaign County case

No. 98-CF-506.

¶ 47           During a September 7, 2017, sentencing hearing, defense counsel informed the trial

court as follows: “Judge, my client desires to reiterate that he believes the statute that you are—

that he was found guilty under and that you’re ultimately going to sentence him under is

unconstitutional, including the charges and the sentencing possibilities that are going to result from

that conviction.” Ultimately, the trial court granted the verified petition for adjudication as a

habitual criminal and sentenced defendant to a term of natural life imprisonment.

¶ 48           On September 13, 2017, defense counsel filed a motion for a new trial, alleging the

trial court erred in refusing to give the jury defense counsel’s proposed instruction on self-defense.

The court denied defendant’s motion for a new trial.

¶ 49           This appeal followed.

¶ 50                                       II. ANALYSIS




                                                -9-
¶ 51           Defendant appeals, arguing that (1) the trial court erred when it refused to instruct

the jury on self-defense where the court mistakenly believed the affirmative defense was

unavailable against defendant’s charges, and because the error was not harmless beyond a

reasonable doubt, the error violated defendant’s due process rights; (2) alternatively, he received

ineffective assistance of counsel where trial counsel failed to subject the State’s case to meaningful

adversarial testing by conceding guilt while failing to raise an available necessity defense and,

further in the alternative, trial counsel’s deficient performance prejudiced defendant by allowing

him to admit guilt and leaving the jury no choice but to convict; (3) he is entitled to a new

sentencing hearing where using his two prior Class X felonies to both establish an element of the

offense of being an armed habitual criminal and to qualify him for a life sentence under the habitual

criminal statute constituted improper double enhancement; (4) his life sentence violates the eighth

amendment of the United States Constitution and the proportionate penalties clause of the Illinois

Constitution because his sentence rested on a crime he committed as a juvenile and two nonviolent

offenses; and (5) he is entitled to a new sentencing hearing where the trial court erroneously used

his armed robbery conviction to impose a natural life sentence under section 5-4.5-95(a) of the

Unified Code (id.) because the conduct underlying that conviction was not classified as a Class X

felony at the time of sentencing. We review each issue in turn.

¶ 52                              A. Self-Defense Jury Instruction

¶ 53           Defendant argues the trial court erred in refusing to instruct the jury as to self-

defense where the court mistakenly believed the affirmative defense was unavailable against

defendant’s charges and, because the error was not harmless beyond a reasonable doubt, the error

violated defendant’s due process rights. The State maintains the trial court did not err in refusing




                                                - 10 -
   to instruct the jury on self-defense because self-defense did not apply to the charges faced by

   defendant.

¶ 54              Before delving further into this issue, we dispose of defendant’s argument

   claiming the trial court’s refusal to instruct on self-defense was not harmless beyond a reasonable

   doubt and, thus, the error violated defendant’s due process rights. We find defendant’s argument

   citing People v. Hari, 218 Ill. 2d 275, 843 N.E.2d 349 (2006), followed by a conclusory

   statement asserting a violation of defendant’s due process rights, woefully inadequate. Defendant

   fails to develop his argument. Absent is any analysis or explanation setting forth how

   defendant’s due process rights were violated. “A reviewing court is entitled to have issues clearly

   defined with pertinent authority cited and cohesive arguments presented [citation], and it is not a

   repository into which an appellant may foist the burden of argument and research [citation] ***.”

   (Internal quotation marks omitted.) People v. Jacobs, 405 Ill. App. 3d 210, 218, 939 N.E.2d 64,

   72 (2010). Thus, we find this argument forfeited. See id. We now return to defendant’s assertion

   the trial court erred when it refused to instruct the jury on self-defense where the court

   mistakenly believed the affirmative defense was unavailable against defendant’s charges.

   ¶ 55           “An individual may assert self-defense as an affirmative defense to a charge for

   conduct that might otherwise constitute a crime.” McLennon, 2011 IL App (2d) 091299, ¶ 14. Self-

   defense “is an affirmative defense under which a defendant admits to the offense but denies

   responsibility.” Id. In order to raise an affirmative defense, a defendant is required to present some

   evidence on the issue, unless the State’s evidence itself raises the defense. People v. Crowder,

   2018 IL App (1st) 161226, ¶ 23, 127 N.E.3d 711. Self-defense is codified in section 7-1(a) of the

   Criminal Code of 2012 (Criminal Code) (720 ILCS 5/7-1(a) (West 2014)). The elements of self-

   defense are:



                                                   - 11 -
               “(1) the defendant was not the aggressor; (2) the danger of harm was a present one;

               (3) the force threatened must have been unlawful—either criminal or tortious;

               (4) the defendant must actually have believed that the danger existed, that his use

               of force was necessary to avert the danger, and that the kind and amount of force

               which he used was necessary; and (5) the defendant’s belief, in each of the aspects

               described, was reasonable even if it was mistaken.” People v. Everette, 141 Ill. 2d

               147, 158, 565 N.E.2d 1295, 1299 (1990).

¶ 56           A trial court’s refusal to give a requested instruction is reviewed under an abuse of

discretion standard. People v. McDonald, 2016 IL 118882, ¶¶ 32-34, 77 N.E.3d 26; People v. Sims,

374 Ill. App. 3d 427, 431, 871 N.E.2d 153, 156 (2007). “[A]n abuse of discretion occurs where

the trial court’s decision is arbitrary, fanciful, or unreasonable to the degree that no reasonable

person would agree with it.” McDonald, 2016 IL 118882, ¶ 32.

¶ 57           Here, the State charged defendant with being an armed habitual criminal and

unlawful possession of a weapon by a felon. The armed habitual criminal offense requires proof

the defendant possessed a firearm after having been convicted of two offenses enumerated in the

statute. 720 ILCS 5/24-1.7(a) (West 2014). Similarly, unlawful possession of a weapon by a felon

requires proof the defendant knowingly possessed a firearm after being previously convicted of a

felony. Id. § 24-1.1(a).

¶ 58           Both parties stipulated to defendant’s two prior Class X felony convictions for

armed robbery in Cook County case No. 93-CR-0812401 and intent to deliver a controlled

substance in Champaign County case No. 98-CF-506. Thus, the State only needed to prove

possession of a firearm by defendant. At trial, the State introduced a video recording of the police

interrogating defendant on the night of the shooting. While defendant initially denied possessing



                                               - 12 -
a firearm before going over to the barbecue on September 27, 2014, he eventually stated he “did

have the gun and walked over there.”

¶ 59           Defendant argues that, although neither of the underlying offenses charged requires

the State to prove defendant used force, the inquiry into the applicability of self-defense does not

end with the elements of the offense. The charging instrument does not control whether self-

defense is available. See McLennon, 2011 IL App (2d) 091299, ¶ 24. Rather, that is determined by

the factual analysis of the circumstances surrounding the evidence presented at trial. See id. Thus,

defendant argues the circumstances underlying his possession of the firearm support the

conclusion he acted in self-defense.

¶ 60           In support of his argument, defendant cites McLennon, 2011 IL App (2d) 091299,

In re T.W., 381 Ill. App. 3d 603, 888 N.E.2d 148 (2008), and Crowder, 2018 IL App (1st)

161226. In McLennon, 2011 IL App (2d) 091299, ¶ 24, the appellate court found self-defense

was applicable to the charge of disorderly conduct where the defendant allegedly used force

against another person. However, the trial court did not err in refusing the self-defense

instruction as to the disorderly conduct charge given the absence of an imminent threat of harm

to the defendant. Id. ¶¶ 25-26. In T.W., 381 Ill. App. 3d at 611, this court determined that a

defendant charged with disorderly conduct could raise a claim of self-defense because the

conduct with which the defendant was charged involved the use of force against another. In

Crowder, 2018 IL App (1st) 161226, ¶ 29, the appellate court found self-defense is available

against weapons possession charges “when an immediate, greater evil threatens a person who

initiated no violence and had no other recourse.”

¶ 61           Ultimately, the case law cited by defendant confirms that deciding whether self-

defense is an available defense is a fact-based inquiry driven by considering not only the charges



                                               - 13 -
but also the specific factual circumstances surrounding the alleged commission of the offenses.

Considering the circumstances under which defendant committed the armed habitual criminal

offense and unlawful possession of a weapon by a felon, a self-defense instruction would have

been inappropriate and confusing. Defendant’s commission of the offenses in this case was in no

way intertwined with defendant’s claimed act of self-defense. In this instance, the State established

defendant committed the charged offenses prior to defendant engaging in the altercation with

Davis. Stated another way, defendant was not entitled to assert a self-defense claim to possessing

a gun, where the circumstances defendant claims entitled him to possess the weapon, in self-

defense, occurred after he completed the commission of the offenses charged.

¶ 62           In this instance, we reject defendant’s claim the trial court mistakenly believed self-

defense was unavailable to the defendant. To the contrary, the trial court ruled based on the

charges, the factual circumstances, and the evidence adduced at trial. The parties stipulated to

defendant’s two prior felony convictions, and the State established mere possession of the firearm

by defendant prior to the barbecue. Thus, a self-defense instruction was neither warranted nor

required. Therefore, the trial court did not err in refusing to instruct the jury on self-defense.

¶ 63                            B. Ineffective Assistance of Counsel

¶ 64           In the alternative, defendant next argues he received ineffective assistance of

counsel where trial counsel failed to subject the State’s case to meaningful adversarial testing by

conceding guilt while failing to raise an available necessity defense and, further in the alternative,

that trial counsel’s deficient performance prejudiced defendant by allowing him to admit guilt and

leaving the jury no choice but to convict. The State disagrees and argues defense counsel provided

effective assistance of counsel.




                                                 - 14 -
¶ 65           Generally, claims of ineffective assistance of counsel are subject to the test set forth

in Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, the defendant must show

(1) that counsel’s representation fell below an objective standard of reasonableness and

(2) prejudice. People v. Smith, 195 Ill. 2d 179, 187-88, 745 N.E.2d 1194, 1200 (2000). A defendant

must establish both prongs in order to prevail on a claim of ineffective assistance of counsel.

People v. Cherry, 2016 IL 118728, ¶ 24, 63 N.E.3d 871. However, “prejudice may be presumed

where (1) the defendant ‘is denied counsel at a critical stage,’ (2) counsel ‘entirely fails to subject

the prosecution’s case to meaningful adversarial testing,’ or (3) counsel is called upon to represent

a client in circumstances under which no lawyer could prove effective assistance.” Id. ¶ 25

(quoting United States v. Cronic, 466 U.S. 648, 659 (1984)). The United States Supreme Court

later clarified, “When we spoke in Cronic of the possibility of presuming prejudice based on an

attorney’s failure to test the prosecutor’s case, we indicated that the attorney’s failure must be

complete.” Bell v. Cone, 535 U.S. 685, 696-97 (2002).

¶ 66           Defendant relies on the second of these instances and argues here that prejudice

must be presumed because trial counsel failed to subject the State’s case to meaningful adversarial

testing where counsel conceded defendant’s guilt while failing to raise an available necessity

defense. The supreme court in Cherry observed this second “Cronic exception” is narrow and

infrequently applies. Cherry, 2016 IL 118728, ¶ 26. A presumption of prejudice is triggered only

where counsel’s performance falls to such a level as to amount to no representation at all. Id.

¶ 67           A review of the record reveals trial counsel did subject the State’s case to

meaningful adversarial testing while never conceding defendant’s guilt and reasonably deciding

to forgo a necessity defense. Prior to trial, counsel filed a motion in limine seeking to exclude

evidence prejudicial to defendant. During trial, defense counsel made an opening statement



                                                - 15 -
stressing the State’s burden of proof, asserting the evidence would show the State failed to prove

defendant guilty beyond a reasonable doubt. Counsel extensively cross-examined the State’s

witnesses regarding their description of the events on September 27, 2014. Counsel also made

appropriate objections. After his motion for a directed verdict was denied, trial counsel presented

defendant’s testimony. Defendant testified Davis attacked and knocked him down causing

defendant, in order to prevent Davis from attacking him with a dumbbell, to fire into the air with

a gun defendant found lying on the ground and, thereafter, Davis walked into the bullet.

¶ 68           During the jury instruction conference, defense counsel requested the jury be

instructed on self-defense. The trial court denied the self-defense jury instruction. Thereafter,

defense counsel made a closing argument noting the evidence corroborated defendant’s version of

the events and concluding, “the State has failed in proving my client guilty beyond a reasonable

doubt.”

¶ 69           At no time did defense counsel concede or admit defendant’s guilt. Instead, counsel

actively challenged the State’s case and presented the theory defendant was justified in the

possession of the firearm. The mere fact that the trial court ruled against trial counsel on the self-

defense instruction cannot render his performance ineffective.

¶ 70           In this instance, we find People v. Bloomingburg, 346 Ill. App. 3d 308, 804 N.E.2d

638 (2004), instructive. In Bloomingburg, 346 Ill. App. 3d at 316, 318, the defendant argued

ineffective assistance of counsel under Cronic where counsel completely and unequivocally

conceded the defendant’s guilt in his opening statement and then presented a defense, self-defense,

that was unavailable to the defendant because the defendant was the aggressor and not in imminent

danger of great bodily harm. The appellate court concluded that the presumption of prejudice could

not apply where counsel (1) made pretrial motions to suppress evidence, (2) advanced a defense



                                                - 16 -
theory, (3) cross-examined most of the State’s witnesses, (4) objected to adverse evidence, and

(5) made a closing argument that defendant should not be convicted of first degree murder. Id. at

318. The court found counsel had not entirely failed to subject the State’s case to meaningful

adversarial testing since counsel had not conceded every significant aspect of the defendant’s guilt

and made an effort to hold the State to its burden of proof. Id. As in Bloomingburg, we decline to

presume prejudice in this matter.

¶ 71           Under circumstances where we decline to presume prejudice, we consider

defendant’s ineffective assistance of counsel claim under Strickland, where the defendant must

show (1) counsel’s representation fell below an objective standard of reasonableness and

(2) prejudice. See Smith, 195 Ill. 2d at 187-88. Under Strickland, “[w]e must show great deference

to the attorney’s decisions as there is a strong presumption that an attorney has acted adequately.”

People v. Moore, 2012 IL App (1st) 100857, ¶ 43, 964 N.E.2d 1276. A defendant must overcome

the strong presumption the challenged action or inaction “ ‘might have been the product of sound

trial strategy.’ ” Id. (quoting People v. Evans, 186 Ill. 2d 83, 93, 708 N.E.2d 1158, 1163 (1999).

“Trial strategies are unsound only when no reasonably effective criminal defense attorney, facing

similar circumstances, would pursue such strategies.” People v. Faulkner, 292 Ill. App. 3d 391,

394, 686 N.E.2d 379, 382 (1997).

¶ 72           Specifically, defendant argues trial counsel should have pursued a necessity

defense where defendant found a loaded firearm lying on the ground and used it to prevent Davis

from attacking him with a dumbbell. However, defense counsel sought to present the defense of

self-defense based on the same evidence. In fact, defendant’s necessity claim is based on the same

testimony that failed to warrant a self-defense instruction. Defendant admitted to police he

possessed the firearm prior to the barbecue. Thus, trial counsel would have faced the same



                                               - 17 -
obstacles that prevented defendant from receiving a self-defense instruction. The decision on

which defense to pursue is a matter of trial strategy, and we decline to find defense counsel’s

actions, in pursuing self-defense and not a necessity defense, constitute ineffective assistance of

counsel. See id. Defendant fails to overcome the presumption that the decision to proceed on self-

defense was not reasonable or that defense counsel was ineffective for not requesting a necessity

instruction instead of, or in addition to, a self-defense instruction. Given that defendant fails to

show trial counsel’s performance fell below an objective standard of reasonableness, his

ineffective assistance of counsel claim fails.

¶ 73                                  C. Double Enhancement

¶ 74           Defendant next argues he is entitled to a new sentencing hearing where his life

sentence stems from improper double enhancement. Specifically, defendant argues he is entitled

to a new sentencing hearing where using his two prior Class X felony convictions to both

establish an element of the offense of being an armed habitual criminal and to qualify him for a

life sentence under the habitual criminal statute constituted improper double enhancement. See

730 ILCS 5/5-4.5-95(a) (West 2014). The State argues defendant’s sentence was proper and

further asserts defendant forfeited this issue where he failed to object at sentencing or raise the

issue of improper double enhancement in a posttrial motion.

¶ 75           Defendant failed to raise this issue before the trial court, rendering the issue

forfeited. People v. Kitch, 239 Ill. 2d 452, 460, 942 N.E.2d 1235, 1240 (2011). However, we may

consider a forfeited claim where the defendant demonstrates a plain error occurred. Ill. S. Ct. R.

615(a) (eff. Jan. 1, 1967). To prevail under the plain-error doctrine, a defendant must first

demonstrate a clear or obvious error occurred. People v. Piatkowski, 225 Ill. 2d 551, 565, 870

N.E.2d 403, 411 (2007). “To determine whether error exists, each case must be decided on its own



                                                 - 18 -
facts.” People v. Rushing, 192 Ill. App. 3d 444, 454, 548 N.E.2d 788, 794 (1989). If an error

occurred, we will only reverse where (1) “the evidence is so closely balanced that the error alone

threatened to tip the scales of justice against the defendant, regardless of the seriousness of the

error” or (2) the “error is so serious that it affected the fairness of the defendant’s trial and

challenged the integrity of the judicial process, regardless of the closeness of the evidence.”

Piatkowski, 225 Ill. 2d at 565. We first examine whether a clear or obvious error occurred.

¶ 76           “[A] single factor cannot be used both as an element of an offense and as a basis

for imposing ‘a harsher sentence than might otherwise have been imposed.’ ” People v. Phelps,

211 Ill. 2d 1, 11-12, 809 N.E.2d 1214, 1220 (2004) (quoting People v. Gonzalez, 151 Ill. 2d 79,

83-84, 600 N.E.2d 1189, 1191 (1992). Such dual use of a single factor is referred to as a “double

enhancement.” Id. at 12. “The prohibition against double enhancement is based on the assumption

that, in designating the appropriate range of punishment for a criminal offense, the legislature

necessarily considered the factors inherent in the offense.” Id. An exception to this general rule

arises where “the legislature clearly intends to enhance the penalty based upon some aspect of the

crime and that intention is clearly expressed.” People v. Powell, 2012 IL App (1st) 102363, ¶ 8,

970 N.E.2d 539. The double enhancement rule is one of statutory construction; therefore, our

review is de novo. Phelps, 211 Ill. 2d at 12.

¶ 77           Here, the parties stipulated to defendant’s two prior Class X felony convictions for

armed robbery in Cook County case No. 93-CR-0812401 and intent to deliver a controlled

substance in Champaign County case No. 98-CF-506. Following deliberations, the jury found

defendant guilty of (1) being an armed habitual criminal, a Class X felony (720 ILCS 5/24-1.7(a)

(West 2014)) and (2) unlawful possession of a weapon by a felon, a Class 2 felony (id. § 24-1.1(a),

(e)). Subsequently, the State filed a verified petition for adjudication as a habitual criminal under



                                                - 19 -
section 5-4.5-95(a) of the Unified Code (730 ILCS 5/5-4.5-95(a) (West 2014)), where defendant

had two prior Class X felony convictions for armed robbery in Cook County case No. 93-CR-

0812401 and intent to deliver a controlled substance in Champaign County case No. 98-CF-506.

¶ 78            The essential elements of the armed habitual criminal offense, a Class X felony, are

(1) possession of a firearm and (2) two prior convictions for offenses enumerated in the statute.

720 ILCS 5/24-1.7(a) (West 2014). Class X felonies are punishable by 6 to 30 years’

imprisonment. 730 ILCS 5/5-4.5-25(a) (West 2014). However, under the general recidivism

statute, a defendant with three separate Class X felony convictions within 20 years, excluding time

in custody, is subject to a natural life sentence. Id. § 5-4.5-95(a).

¶ 79            Defendant argues that, where his two prior Class X felony convictions were used

to establish an element of the armed habitual criminal offense (720 ILCS 5/24-1.7(a) (West 2014)),

those same two convictions were improperly used to adjudicate him a habitual criminal under

section 5-4.5-95(a) of the Unified Code (730 ILCS 5/5-4.5-95(a) (West 2014)). In support of his

argument, defendant cites People v. Owens, 377 Ill. App. 3d 302, 878 N.E.2d 1189 (2007), and

People v. Bahena, 296 Ill. App. 3d 67, 693 N.E.2d 1279 (1998).

¶ 80            In Owens, 377 Ill. App. 3d at 305, the appellate court held the trial judge’s reliance

on a prior conviction to satisfy the elements of an aggravated unlawful use of a weapon charge and

to enhance the punishment for that charge constituted impermissible double enhancement. In

Bahena, 296 Ill. App. 3d at 70, the appellate court found an improper double enhancement

occurred where the same prior felony was used to establish the substantive offense of unlawful

possession of a weapon by a felon and to impose an extended-term sentence.

¶ 81            Under section 24-1.7(a) of the Criminal Code (720 ILCS 5/24-1.7(a) (West 2014)),

defendant was convicted of the Class X armed habitual criminal offense based upon his possession



                                                 - 20 -
of a firearm after twice being convicted of enumerated offenses. Under section 5-4.5-95(a) of the

Unified Code (730 ILCS 5/5-4.5-95(a) (West 2014)), defendant received a natural life sentence

because this was his third Class X felony conviction. Defendant’s two prior Class X felonies were

used as an element of his armed habitual criminal charge and then used again to impose a harsher

sentence than might otherwise have been imposed. Being an armed habitual criminal is a Class X

felony carrying a maximum sentence of 30 years. However, due to those same two prior Class X

felonies, defendant was subject to a harsher penalty—natural life in prison.

¶ 82           Although we find defendant was subject to a double enhancement, we conclude this

case represents an instance where “the legislature clearly intends to enhance the penalty based

upon some aspect of the crime and that intention is clearly expressed.” Powell, 2012 IL App (1st)

102363, ¶ 8. Specifically, based on the language of the respective statutes, the legislature clearly

expressed its intention that defendant’s prior two Class X felony offenses be used as elements of

the armed habitual criminal offense under section 24-1.7(a) of the Criminal Code (720 ILCS 5/24-

1.7(a) (West 2014)) and to sentence defendant to natural life imprisonment as a habitual criminal

under section 5-4.5-95(a) of the Unified Code (730 ILCS 5/5-4.5-95(a) (West 2014)). See Powell,

2012 IL App (1st) 102363, ¶ 8; see also People v. Dycus, 291 Ill. App. 3d 14, 17, 683 N.E.2d 200,

202 (1997).

¶ 83           Under section 24-1.7(a) of the Criminal Code (720 ILCS 5/24-1.7(a) (West 2014)),

defendant is guilty of the Class X felony of armed habitual criminal based on his possession of a

firearm after twice being convicted of enumerated offenses. Under section 5-4.5-95(a)(5) of the

Unified Code (730 ILCS 5/5-4.5-95(a)(5) (West 2014)), defendant “shall be sentenced to a term

of natural life imprisonment” where this was his third Class X felony conviction. The statutory

language reflects a legislative decision to mandate a natural life sentence for third-time repeat



                                               - 21 -
Class X offenders. This makes sense given the reasonable goals of protecting society and

recognizing third-time repeat offenders’ demonstrated unwillingness to comply with societal

expectations, refrain from engaging in serious criminal activity, and seek rehabilitation. In light of

this unequivocal legislative directive, the trial court properly employed a double enhancement

when imposing its sentence in this matter. Thus, the trial court did not err. As no clear or obvious

error occurred, defendant fails to establish plain error. See Piatkowski, 225 Ill. 2d at 565.

Therefore, defendant is not entitled to a new sentencing hearing.

¶ 84                           D. Constitutionality of Life Sentence

¶ 85           Next, defendant argues his life sentence under section 5-4.5-95(a) of the Unified

Code (730 ILCS 5/5-4.5-95(a) (West 2014)), as applied to him, violates the eighth amendment of

the United States Constitution and the proportionate penalties clause of the Illinois Constitution

because his sentence rested on a crime he committed as a juvenile and two nonviolent offenses.

The State maintains defendant’s natural life sentence is proper.

¶ 86           Defendant failed to raise this issue in a posttrial motion, rendering the issue

forfeited. Kitch, 239 Ill. 2d at 460. However, as stated above, we may consider a forfeited claim

where the defendant demonstrates a plain error occurred. Ill. S. Ct. R. 615(a) (eff. Jan 1, 1967).

Thus, we first examine whether a clear or obvious error occurred. See Piatkowski, 225 Ill. 2d at

565.

¶ 87           “The [e]ighth [a]mendment’s prohibition of cruel and unusual punishment

‘guarantees individuals the right not to be subjected to excessive sanctions.’ ” Miller v. Alabama,

567 U.S. 460, 469 (2012) (quoting Roper v. Simmons, 543 U.S. 551, 560 (2005)); U.S. Const.,

amend. VIII. Similarly, the Illinois Constitution requires penalties be determined “both according

to the seriousness of the offense and with the objective of restoring the offender to useful



                                                - 22 -
citizenship.” Ill. Const. 1970, art. I, § 11. A sentencing statute may be deemed unconstitutionally

disproportionate, as applied to a specific defendant, when “the punishment for the offense is cruel,

degrading, or so wholly disproportionate to the offense as to shock the moral sense of the

community.” People v. Miller, 202 Ill. 2d 328, 338, 781 N.E.2d 300, 307 (2002) (Leon Miller).

Whether a sentence is constitutional is a question of law we review de novo. People v. Lawson,

2015 IL App (1st) 120751, ¶ 45, 29 N.E.3d 464.

¶ 88           In support of his argument, defendant urges this court to avoid what he calls a

strict application of the Habitual Criminal Act. Moreover, defendant encourages us to recognize

the Habitual Criminal Act conflicts with our evolving standards of decency. In opposition, the

State mounts a convincing argument suggesting defendant’s current position was soundly

rejected in Lawson, 2015 IL App (1st) 120751. Moreover, the State asserts Lawson is not

undercut by People v. Reyes, 2016 IL 119271, 63 N.E.3d 884, People v. Holman, 2017 IL

120655, 91 N.E.3d 849, and People v. Buffer, 2019 IL 122327, 137 N.E.3d 763.

¶ 89           In response to the State’s argument that Reyes, Holman, and Buffer fail to undercut

Lawson, defendant indicates he relies on those cases only to illustrate how our understanding of

juvenile culpability has expanded since Lawson.

¶ 90           As pointed out by the State, the aforementioned cases all involve challenges to

sentences imposed on defendants who committed the crimes in question as a juvenile. Obviously,

similar facts do not exist here because one who commits an offense at age 42 is not entitled to

protections afforded a juvenile offender. We also note that, although People v. Harris did leave

room for an as applied eighth amendment challenge, Harris is of no benefit to defendant because

once again unlike the offender in Harris, who committed the relevant offense at the age of 18,

defendant was 42 years of age when he committed the offense that made him eligible for a natural



                                               - 23 -
life sentence. People v. Harris, 2018 IL 121932, ¶ 45, 120 N.E.3d 900. At no point did the Harris

court suggest the type of looking back defendant seeks here.

¶ 91           Thus, we find Lawson controlling. There, on appeal, defendant challenged the trial

court’s lack of consideration of his youthfulness at the time of the qualifying offense in addition

to the absence of a determination as to his rehabilitative capacity. Lawson, 2015 IL App (1st)

120751, ¶¶ 44, 47. Ultimately, in Lawson the appellate court rejected the defendant’s federal and

state constitution claims where the defendant was sentenced to life imprisonment for committing,

well into adulthood, a third Class X felony. Id. ¶ 50. We follow Lawson and find no state or federal

constitution violation.

¶ 92           Plainly, in this instance, consideration of defendant’s youthfulness and a

determination as to his rehabilitative capacity was not required. To suggest otherwise twists

juvenile jurisprudence while ignoring the plain language and purpose of the Habitual Criminal

Act. Here, defendant received his natural life sentence not for a crime he committed as a juvenile

but as the result of conduct in which he engaged well into adulthood. Undeniably, defendant

committed and was sentenced for a new offense wholly separate from the crime he committed as

a juvenile.

¶ 93           Under the Habitual Criminal Act, every person twice convicted of an offense that

contains the same elements as an offense now classified in Illinois as a Class X felony, and who is

thereafter convicted, within the defined 20 year time period, of a Class X felony, shall be adjudged

a habitual criminal and sentenced to a term of natural life imprisonment. 730 ILCS 5/5-4.5-95(a)

(West 2014). Constitutionally sound is the statutory directive allowing invocation of the Habitual

Criminal Act once a defendant, on a third occasion, makes plain his complete refusal to refrain

from engaging in serious criminal activity. Here, defendant’s sentence was imposed after he



                                               - 24 -
squandered multiple opportunities to self-correct and instead chose to continue committing serious

crimes. Under such circumstances, we decline to find defendant’s sentence “cruel, degrading, or

so wholly disproportionate to the offense as to shock the moral sense of the community.” Leon

Miller, 202 Ill. 2d at 338.

¶ 94            As to defendant’s suggestion we consider the fact his natural life sentence also

rested on two nonviolent offenses, we find this argument meritless. Absent is any statutory

language or constitutional mandate directing the sentencing court to, under these circumstances,

consider whether or not the offenses at issue involved violence. To the contrary, the inquiry is

limited to whether or not defendant is a third time repeat Class X offender. Defendant was

convicted of three Class X felony convictions within 20 years. Specifically, defendant was

convicted of (1) armed robbery in Cook County case No. 93-CR-0812401 in 1993, (2) intent to

deliver a controlled substance in Champaign County case No. 98-CF-506 in 1998, and (3) being

an armed habitual criminal in 2017. Thus, defendant’s record and the relevant statutory authority

mandated the trial court impose a natural life sentence. In sentencing defendant to natural life, the

trial court committed no error, constitutional or otherwise. Hence, defendant’s plain error claim

fails.

¶ 95                             E. Prior Armed Robbery Conviction

¶ 96            Defendant next argues he is entitled to a new sentencing hearing where the trial

court used his prior armed robbery conviction to impose a natural life sentence under section 5-

4.5-95(a) of the Unified Code (730 ILCS 5/5-4.5-95(a) (West 2014)) because the conduct

underlying that conviction was not classified as a Class X felony at the time of sentencing. When

the question before us requires statutory construction, we employ de novo review. People v. Brace,

2017 IL App (4th) 150388, ¶ 11, 79 N.E.3d 765.



                                               - 25 -
¶ 97            Defendant was convicted of three Class X felony convictions within 20 years.

Specifically, defendant was convicted of (1) armed robbery in Cook County case No. 93-CR-

0812401 in 1993, (2) intent to deliver a controlled substance in Champaign County case No. 98-

CF-506 in 1998, and (3) being an armed habitual criminal in 2017. Defendant committed the

offense of armed robbery in Cook County case No. 93-CR-0812401 while 17 years old.

¶ 98            During trial court proceedings on the armed habitual criminal charge, the legislature

amended section 5-130 of the Juvenile Court Act of 1987 (Juvenile Court Act) (705 ILCS 405/5-

130 (West 2016)). As a result, armed robbery committed by a minor who was at least 16 years of

age at the time of the offense was no longer automatically transferred to criminal court. See Pub.

Act 99-0258 (eff. Jan. 1, 2016). Rather, a juvenile charged with armed robbery is subject to

discretionary transfer pursuant to section 5-805 of the Juvenile Court Act (705 ILCS 405/5-805

(West 2016)).

¶ 99            Accordingly, defendant argues that, when the trial court sentenced him to life in

prison as a habitual offender, the conduct underlying his 1993 armed robbery—committed when

he was 17 years old—was no longer classified as a Class X felony.

¶ 100           Defendant cites People v. Miles, 2020 IL App (1st) 180736, in support of his

argument. In Miles, the defendant committed the offense of burglary, a Class 2 felony. Id. ¶ 2. At

sentencing, the trial court sentenced the defendant as a Class X offender based on two prior felony

convictions. Id. ¶ 3. The defendant challenged his sentence on appeal, arguing his 2006 conviction

for aggravated vehicular hijacking with a firearm and armed robbery—committed when he was

15, was not a qualifying prior conviction under section 5-4.5-95(b) of the Unified Code (730 ILCS

5/5-4.5-95(b) (West 2016)). Miles, 2020 IL App (1st) 180736, ¶¶ 3, 6.




                                               - 26 -
¶ 101          The Miles court found the defendant’s argument “hinges on the legislature’s 2016

amendment to section 5-130 of the Juvenile Court Act, which had the effect of vesting the juvenile

court with exclusive jurisdiction over minors who are charged with armed robbery or aggravated

vehicular hijacking—two crimes that had, prior to the amendment, disqualified minors from

juvenile jurisdiction.” Id. ¶ 21. “Had defendant committed his 2005 offense under the laws in effect

on June 9, 2016, the juvenile court would have had exclusive jurisdiction. [Citation.] The offense

would have led to a juvenile adjudication rather than a Class 2 felony conviction.” Id. ¶ 22. Thus,

the appellate court vacated the defendant’s Class X sentence and remanded to the trial court for

resentencing within the authorized sentencing range for a Class 2 felony. Id. ¶ 23.

¶ 102          Recently, this court declined to follow Miles. See People v. Reed, 2020 IL App

(4th) 180533. In Reed, we affirmed where the trial court used the defendant’s prior burglary

conviction—committed when defendant was 17—as one of two prior convictions used to impose

mandatory Class X sentencing. Id. ¶ 29. We find the reasoning in Reed applicable to this case.

Here, as in Reed, even with the amendment to the Juvenile Court Act, a 17-year-old who commits

armed robbery still faces possible discretionary transfer to adult court. 705 ILCS 405/5-805(3)(a)

(West 2014). We are unwilling to take it as a given that, under the amendment, defendant’s prior

case would have remained in juvenile court. Even if we did take it as a given that defendant’s prior

case would have remained in juvenile court, we are unprepared to say defendant would not have a

conviction. Absent is any language in section 5-4.5-95(a) of the Unified Code suggesting an

individual under 18 convicted of a criminal offense receives an adjudication versus a conviction.

730 ILCS 5/5-4.5-95(a) (West 2014).

¶ 103          Most importantly, we find the interpretation of the requirements of section 5-4.5-

95(b) outlined in Reed spot on in this case. As in section 5-4.5-95(b), section 5-4.5-95(a)(1) of the



                                               - 27 -
Code (730 ILCS 5/5-4.5-95(a)(1) (West 2014)), “only requires the trial court to look at the

elements of defendant’s prior offense and determine whether an offense with the same elements,

classified as a Class X felony, existed when the present offense was committed.” Reed, 2020 IL

App (4th) 180533, ¶ 26. Here, defendant’s prior conviction was for armed robbery. Similar to the

defendant in Reed, defendant fails to argue any change in the statutory elements of his prior offense

or a change in its classification. As in Reed, we find defendant’s age irrelevant. There did exist, at

the time defendant committed his third Class X felony, an offense with the same elements as his

prior offense, classified as a Class X felony. Accepting defendant’s position would read into

section 5-4.5-95(a)(1) the requirement that the trial court consider a defendant’s age at the time of

the commission of the prior offense and then refrain from considering the prior offense a

conviction in spite of the prior offense still being on the books as a Class X felony. It is well settled

that “[t]he language of a statute, given its plain and ordinary meaning, is the best indicator of the

legislature’s intent, and where the language is plain and unambiguous, it must be applied as

written.” Id. Therefore, the trial court did not err when it imposed a natural life sentence for

defendant’s armed habitual criminal offense based, in part, on his 1993 armed robbery conviction.

¶ 104                                    III. CONCLUSION

¶ 105           For the foregoing reasons, we affirm the trial court’s judgment.

¶ 106           Affirmed.




                                                 - 28 -
                                 No. 4-17-0682


Cite as:                 People v. O’Neal, 2021 IL App (4th) 170682


Decision Under Review:   Appeal from the Circuit Court of Sangamon County, No. 14-CF-
                         1059; the Hon. Peter C. Cavanagh, Judge, presiding.


Attorneys                James E. Chadd, Catherine K. Hart, and Jerry A. Jefferson, of
for                      State Appellate Defender’s Office, of Springfield, for appellant.
Appellant:


Attorneys                Daniel K. Wright, State’s Attorney, of Springfield (Patrick
for                      Delfino, David J. Robinson, and David E. Mannchen, of State’s
Appellee:                Attorneys Appellate Prosecutor’s Office, of counsel), for the
                         People.




                                      - 29 -